In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-313 CR

____________________


KEVIN TATUM, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 89900




MEMORANDUM OPINION
	Kevin Tatum was convicted and sentenced on an indictment for possession of a
controlled substance.  Tatum filed a notice of appeal on July 24, 2006.  The trial court
entered a certification of the defendant's right to appeal in which the court certified that
this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certification has been provided to the Court of Appeals by the
district clerk.
	On July 24, 2006, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a
part of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been
supplemented with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								___________________________
								       STEVE McKEITHEN
									     Chief Justice

Opinion Delivered September 6, 2006
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.